Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 13 and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 5 and 13 state, “wherein the second riser is most [sic] costly per unit length than the first riser section.”
Claim 19 states, “wherein the riser section having the passive fracture section is more costly per unit length than the further riser section.”
 
In the present case, the reference to an object that is variable, such as the “cost” of an item, renders the claims indefinite because a determination of the relative “cost” of each item is not based on any known standard (see MPEP 2173.05 (b) II.).

It is noted wherein the “cost” of two physically identical items can differ based on various factors thereby further rendering the standard for comparison indefinite. It is also unclear as to the basis for what is to be considered within the term “cost” (e.g. is “cost” restricted to a monetary consideration or would other factors also be considered to constitute “cost”). Applicant’s specification does not provide 


Allowable Subject Matter
Claims 1-4, 6-12, 14-18 and 20 are allowed over the prior art of record.
Claims 5, 13 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AARON L LEMBO/
Primary Examiner
Art Unit 3679